Case 3:17-cv-00955-MAB Document 73 Filed 10/06/20 Page 1 of 8 Page ID #455




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CURTIS R. HOOD, SR.,                         )
                                              )
                      Plaintiff,              )
                                              )
 vs.                                          )   Case No. 3:17-CV-955-MAB
                                              )
 BRAD SHANER,                                 )
                                              )
                      Defendant.              )


                            MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

       This matter is before the Court on the motion for summary judgment filed by

Defendant Brad Shaner (Doc. 60). For the reasons outlined below, the motion is granted.

                                    BACKGROUND

       Plaintiff Curtis Hood, Sr. is an inmate in the Illinois Department of Corrections,

currently incarcerated at Western Correctional Center. He filed this pro se lawsuit

pursuant to 42 U.S.C. § 1983 on September 7, 2017, alleging violations of his constitutional

rights when he was incarcerated at Lawrence Correctional Center. Following a threshold

review of the complaint pursuant to 28 U.S.C. § 1915A, Plaintiff was permitted to proceed

on an Eighth Amendment claim against Defendants John Bach, Shawn Ochs, and Brad

Shaner for failing to protect him from an attack by his cellmate in April 2017 (Doc. 6).

Defendants Bach and Ochs were dismissed on March 18, 2019 after their Motion for

Summary Judgment for Failure to Exhaust was granted (Doc. 52). This matter proceeded

to discovery on the merits of Plaintiff’s claim only as to Defendant Shaner. Defendant

                                        Page 1 of 8
Case 3:17-cv-00955-MAB Document 73 Filed 10/06/20 Page 2 of 8 Page ID #456




Shaner filed a motion for summary judgment on August 30, 2019 (Doc. 60). Plaintiff filed

a response on October 3, 2019 (Doc. 68). Defendant Shaner did not file a reply.

                                            FACTS

       Plaintiff was housed at Lawrence Correctional Center from 2016 to March 2019

(Doc. 61-1, p. 7). Defendant Shaner was a correctional officer at Lawrence Correctional

Center, who worked during the 7:00 a.m. to 3:00 p.m. shift (Id. at p. 17).

       As of April 2017, Plaintiff lived in 7B cell number 15 with a cellmate (Doc. 61-1, pp.

15, 16). According to Plaintiff he and his cellmate were not getting along because his

cellmate “wasn’t a clean person. He didn’t want to clean up. He didn’t want to get

showers.” (Id. at p. 16). On April 9th at approximately 9:00 a.m., Plaintiff approached

Officer Shaner in the dayroom and told Shaner that he and his cellmate were not getting

along and “things was possibly about to get violent” (Id. at pp. 16–17, 18). Plaintiff asked

Shaner if he or his cellmate could get moved to a different cell (Id. at p. 17). Officer Shaner

told Plaintiff he would call placement to see if he could get one of them moved (Id. at p.

18). Shaner came back and told Plaintiff that no one answered the phone, but he would

keep trying (Id. at pp. 19, 21).

       When the shift changed at 3 p.m., Shaner had not accomplished getting Plaintiff

or his cellmate moved (Doc. 61-1, p. 22). The following day, Plaintiff told two other

officers that he and his cellmate were not getting along, and things might turn violent,

but they took no action (Id. at pp. 21–22, 25–26, 28). Plaintiff wrote a grievance about

getting moved out of his cell and put it in the grievance box on the afternoon of April

10th on his way to the insulin line (Id. at pp. 21, 22, 23, 25). When he returned to his cell
                                          Page 2 of 8
Case 3:17-cv-00955-MAB Document 73 Filed 10/06/20 Page 3 of 8 Page ID #457




from the insulin line, his cellmate attacked him and hit him in the head with a hot pot (Id.

at pp. 26, 32). Plaintiff testified that he was taken to the hospital and received six staples

in his head (Id. at p. 36).

       Both Plaintiff and his cellmate were ticketed for fighting (Docs. 61-2, 61-3). Plaintiff

was found guilty and given three months in segregation, a demotion to C grade for three

months, and lost one month of good time credit (Docs. 61-2, 61-3).

       Plaintiff testified that prior to the April 10th altercation, his cellmate was having

mood swings and “getting angry—angry and angry by the day” (Doc. 61-1, pp. 45, 48).

Plaintiff asked his cellmate if he was on any type of “psych meds,” and his cellmate said

he was supposed to be, but he did not take them (Id. at pp. 23, 45). Plaintiff further

testified that he and his cellmate had had a previous physical altercation a few days prior

(Id. at p. 23–24, 46).

       However, Plaintiff admitted that he did not tell Defendant Shaner or the other

officers about the prior altercation with his cellmate because he was concerned he would

be sent to segregation (Doc. 61-1, pp. 23–24, 27, 45–46). In fact, Plaintiff had never talked

to Defendant Shaner about tension between him and his cellmate prior to April 9th (Doc.

61-1, p. 18). Plaintiff did not tell Officer Shaner why he and his cellmate were not getting

along as of April 9th or why he thought things might turn violent with his cellmate (Id.

at p. 18). Plaintiff admitted that his cellmate had never threatened him (Id. at p. 45). And

there is no indication that Plaintiff told Officer Shaner about his concerns that his cellmate

was having mood swings and might not be taking his “psych meds” (see id.).

       Plaintiff knew how to request protective custody however he did not feel he
                                         Page 3 of 8
Case 3:17-cv-00955-MAB Document 73 Filed 10/06/20 Page 4 of 8 Page ID #458




should request protective custody because he thought he could just talk to an officer and

get him or his cellmate moved (Doc. 61-1, pp. 19, 20).

                                        DISCUSSION

       Summary judgment is proper when the moving party “shows that there is no

genuine issue as to any material fact and the movant is entitled to judgment as a matter

of law.” FED. R. CIV. P. 56(a). “Factual disputes are genuine only if there is sufficient

evidence for a reasonable jury to return a verdict in favor of the non-moving party on the

evidence presented, and they are material only if their resolution might change the suit’s

outcome under the governing law.” Maniscalco v. Simon, 712 F.3d 1139, 1143 (7th Cir.

2013) (citation and internal quotation marks omitted). In deciding a motion for summary

judgment, the court’s role is not to determine the truth of the matter, and the court may

not “choose between competing inferences or balance the relative weight of conflicting

evidence.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Hansen v. Fincantieri

Marine Grp., LLC, 763 F.3d 832, 836 (7th Cir. 2014) (citations omitted); Doe v. R.R. Donnelley

& Sons Co., 42 F.3d 439, 443 (7th Cir. 1994). Instead, “it must view all the evidence in the

record in the light most favorable to the non-moving party and resolve all factual disputes

in favor of the non-moving party.” Hansen, 763 F.3d at 836.

       The Eighth Amendment’s prohibition on “cruel and unusual punishments”

imposes a duty on prison officers to “take reasonable measures to guarantee the safety of

. . . inmates.” Sinn v. Lemmon, 911 F.3d 412, 419 (7th Cir. 2018) (quoting Farmer v. Brennan,

511 U.S. 825, 832 (1994)). In particular, prison officials are required “to protect prisoners

from violence at the hands of other prisoners.” Farmer, 511 U.S. at 833.
                                         Page 4 of 8
Case 3:17-cv-00955-MAB Document 73 Filed 10/06/20 Page 5 of 8 Page ID #459




       In order to succeed on an Eighth Amendment claim based on a failure to protect,

a prisoner must show that the prison official was deliberately indifferent to “an excessive

risk” to their health or safety. Gevas v. McLaughlin, 798 F.3d 475, 480 (7th Cir. 2015). Like

all deliberate indifference claims, there is both an objective and subjective component. Id.

First, the prisoner must show that the harm to which they were exposed was objectively

serious. Id. Second, the prisoner must show that the prison official had “actual, and not

merely constructive, knowledge” of the risk, “yet failed to take appropriate steps to

protect him from the specific danger.” Id.; Klebanowski v. Sheahan, 540 F.3d 633, 639 (7th

Cir. 2008). In deciding whether the prison official was aware of the substantial risk, “the

circumstances as a whole must be considered.” LaBrec v. Walker, 948 F.3d 836, 843 (7th

Cir. 2020).

        “Complaints that convey only a generalized, vague . . . concern about one’s safety

typically will not support an inference that a prison official had actual knowledge that

the prisoner was in danger.” Gevas, 798 F.3d at 480–81. See, e.g., Dale v. Poston, 548 F.3d

563, 569 (7th Cir. 2008) (“[The prisoner’s] vague statement that inmates were ‘pressuring’

him and ‘asking questions' were simply inadequate to alert the officers to the fact that

there was a true threat at play.”); Klebanowski, 540 F.3d at 639–40 (officers had no notice

of specific threat where they knew the plaintiff had been involved in an altercation with

three other inmates and he told them that he was afraid for his life and wanted to be

transferred off the tier, but he did not tell them he was threatened with future violence or

that the initial attack was gang-related); Butera v. Cottey, 285 F.3d 601, 606 (7th Cir. 2002)

(officers had no notice of specific risk of serious harm where prisoner only told them he
                                         Page 5 of 8
Case 3:17-cv-00955-MAB Document 73 Filed 10/06/20 Page 6 of 8 Page ID #460




was “having problems in the block” and “needed to be removed” but did not say he was

afraid of being assaulted and did not disclose who had threatened him or what the threats

were).

         On the other hand, “a complaint that identifies a specific, credible, and imminent

risk of serious harm and identifies the prospective assailant typically will support an

inference that the official to whom the complaint was communicated had actual

knowledge of the risk.” Gevas, 798 F.3d at 481 (officers had notice that plaintiff was in

danger of being attacked where plaintiff told them about an individual who repeatedly

threatened to stab him had remarked that he had snitched on a prior cellmate); Haley v.

Gross, 86 F.3d 630, 643 (7th Cir. 1996) (prisoner advised sergeant, inter alia, that cellmate

was intimidating him, acting strangely, had threatened that “something crucial was

going to happen” if one of them was not moved, and was now “deadlocked” in cell,

which restricted ingress to and egress from cell).

         Here, viewing the facts in the light most favorable to Plaintiff, the undersigned

finds that Plaintiff failed to raise a triable issue of fact as to whether Officer Shaner had

subjective knowledge that he faced a substantial risk of harm. Plaintiff only told Officer

Shaner that he and his cellmate were not getting along and “things was possibly about to

get violent,” and he asked if one of them could be moved. But Plaintiff did not provide

any explanation regarding the nature of the purported threat. In fact, it is not even clear

from Plaintiff’s statements that he was the one in danger of harm. Plaintiff simply said

things might turn violent, which could mean that he intended to perpetrate violence

against his cellmate, or it could mean that he thought he was going to be the victim of
                                         Page 6 of 8
Case 3:17-cv-00955-MAB Document 73 Filed 10/06/20 Page 7 of 8 Page ID #461




violence from his cellmate. Plaintiff also did not provide any context for the purported

threat to his safety. He did not, for example, tell Shaner what the source of discord was

between him and his cellmate. He did not tell Shaner the reasons he was concerned about

his safety or that his cellmate was acting unstable. Plaintiff also admitted that he had

never spoken to Officer Shaner about tension with his cellmate prior to April 9th nor did

he relay any information to Officer Shaner about the prior altercation with his cellmate.

There is no evidence from which it could be inferred that Officer Shaner had any

independent knowledge of the tension and prior altercation between Plaintiff and his

cellmate. There is also no indication that Shaner had any independent knowledge as to

whether Plaintiff’s cellmate had a history or propensity for violence. That means that the

only information Officer Shaner had about the purported threat to Plaintiff’s safety was

based on Plaintiff’s statements to him. Those statements were simply too vague and

generalized to give Shaner notice of a specific threat. Without some type of additional

information, no reasonable jury could conclude that Shaner had any reason to suspect

that Plaintiff actually faced an imminent and significant threat to his safety.

       Accordingly, Officer Shaner is entitled to summary judgment.

                                       CONCLUSION

       The motion for summary judgment filed by Defendant Brad Shaner (Doc. 60) is

GRANTED. Plaintiff’s Eighth Amendment claim against Shaner is DISMISSED with

prejudice and judgment will be entered in Shaner’s favor. There being no claims or

Defendants remaining in this action, the Clerk of Court is DIRECTED to enter judgment

and close this case on the Court’s docket.
                                        Page 7 of 8
Case 3:17-cv-00955-MAB Document 73 Filed 10/06/20 Page 8 of 8 Page ID #462




     IT IS SO ORDERED.

     DATED: October 6, 2020
                                         s/ Mark A. Beatty
                                         MARK A. BEATTY
                                         United States Magistrate Judge




                                Page 8 of 8
